Order entered December 20, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01052-CV

                               IN RE KEITH ROSS, Relator

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-03754

                                         ORDER
                         Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We LIFT the Court’s September 18, 2018 stay of all trial court proceedings.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE